Title: To Thomas Jefferson from Robert Smith, 12 March 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Washington Mar. 12. 1803
          
          In consequence of the Conversation I had with you some days since respecting the Compensation to be allowed to Capt Tingey I have Offered to him the same pay & emoluments which he would have been entitled to receive, if he had remained a Captain of the Navy. This he does not consider sufficient. Herewith you will receive Copies of my Letter & his answer.
          I find that in the hurry of your departure hence you had omitted mentioning to Mr Madison that the idea of sending the Gun Carriages to the Emperor of Morocco was relinquished and that money was to be substituted. I take the liberty of recalling this to your recollection, because there ought not to be any delay in forwarding the money.
          As soon as I shall receive your instructions respecting the stipulated Articles for the Dey of Algiers they shall be forwarded with the utmost expedition.
          It may be proper to remind you that the Shipping Articles of the Crews of the Vessels now in the Mediterranean expire at the several times stated as follow
          
            
              Enterprise
              
              Feb. 17.
              1803
            
            
              Constellation
              
              March 14.
              
            
            
              Chesapeak
              
              April 27.
              
            
            
              Adams
              
              June 10.
              
            
            
              N. York
              }
              Oct.
              
            
            
              Jno. Adams
              
            
          
          With great respect & Esteem I am Sir, Y H S.
          
            Rt Smith
          
        